ACCEPTED
                                                                                                01-15-00026-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            3/9/2015 9:27:49 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                         CLERK




                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                                     BOB WORTHAM                          HOUSTON, TEXAS
CORY J. H. CRENSHAW                CRIMINAL DISTRICT ATTORNEY                     PAT KNAUTH
                                                                      3/9/2015 9:27:49 AMAssistant
    First Assistant                                                             Executive
                                      Jefferson County Courthouse     CHRISTOPHER A. PRINE
   ASHLEY CHASE                        1085 Pearl Street, 3rd Floor           Clerk
                                                                            KATHLEEN    M. KENNEDY
    Criminal Chief                      Beaumont, Texas 77701                     Civil Chief
                                             (409) 835-8550
 WAYLN THOMPSON                            FAX (409) 784-5893                   RANDI KING
    Appellate Chief                                                              Family Chief

   GARY REAVES                                                              JAMES ARCENEAUX
    Public Integrity                                                           Chief Investigator



         March 9, 2015


         Christopher A. Prine
         Clerk of the Court
         First Court of Appeals
         301 Fannin Street
         Houston, Texas 77002-2066

         Re:       Tricia Gilford
                   Docket No. 13-15953 / Appeal No. 01-15-00026-CR

         To The Honorable Court of Appeals:

               After having read the complete record, the State waives its right to
         answer the Appellant’s Anders Brief. The State may respond to any
         supplemental or additional briefs filed by Appellant in this appeal.

         Respectfully Submitted,

           /s/ Wayln G. Thompson
         ________________________
         Wayln G. Thompson
         Assistant Criminal District Attorney
         Jefferson County, Texas
         (thompson@co.jefferson.tx.us)
WGT/mh

cc:   CM/RRR #7012 1010 0002 1585 3727
      Thomas J. Burbank, Attorney at Law, 2 Acadiana Court, Beaumont,
      Texas 77706